Citation Nr: 9903602	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-13 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1942 to August 
1971.

The veteran was born in April 1915; he died in November 1996.

During the veteran's lifetime, service connection was granted 
for lumbar, thoracic and cervical spondylosis with favorable 
ankylosis, evaluated as 60 percent disabling; atypical 
migraines, evaluated as 10 percent disabling; hypertrophic 
arthritis of the hands and shoulders, bilateral hearing loss 
and anal fissure, postoperative with hemorrhoids, each rated 
as noncompensably disabling.  The combined schedular 
evaluation was 60 percent.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston.

Although the appellant has not filed a substantive appeal on 
other issues such as entitlement to Chapter 35 benefits, the 
action taken by the Board below impacts her entitlement to 
such benefits for which she has provided claims in the past, 
and the attention of the RO is drawn thereto for appropriate 
review in that context.  


FINDING OF FACT

Evidence of record and credible medical opinion reasonably 
sustains that the veteran's service-connected virtual 
ankylosis of the entire spine and possibly other service-
connected disabilities played a significant contributory role 
in, or aided and lent assistance to, his death, as stated on 
the death certificate.  


CONCLUSION OF LAW

A disability incurred in service contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  In that regard, 
additional guidance is provided in 38 C.F.R. 
§ 3.312(c)(2),(3) and (4) as what constitutes a contributory 
cause.  In summary, a contributory cause of death must have 
"contributed substantially or materially to death", "combined 
to cause death", or "aided and lent assistance to the 
production of death".  38 U.S.C.A. § 1310.  [emphasis added]

The United States Court of Veterans Appeals (Court) has also 
held that a determination with regard to entitlement to 
service connection must be made upon a review of the entire 
evidentiary record including evidence which is representative 
of the entire clinical picture.  Brown v. Brown, 5 Vet. App. 
413 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, numerous other Court holdings have stated 
that lay persons may provide information as to their own 
observations, etc.

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

Factual Background

The appellant, who married the veteran in 1960 and is the 
veteran's widow, has provided her observations as to his 
condition prior to his death.  She observes that he had such 
a flexion contracture in his neck and such cervical ankylosis 
that continued to worsen in the months prior to his death so 
that it became extremely difficult for the nursing home staff 
to care for him, including feed him because his chin was 
resting on his chest.  She states that this precipitated 
natural weight loss and repeated chest congestion as well as 
diminished breathing capacity, increasingly poor posture, 
high fever, and other problems, all of which contributed to 
his death. 

The records in the file show that the veteran had been 
treated by J.S. McC., M.D., for sometime prior to his death.

Prior to his death, the veteran had been living in a nursing 
home due to his deteriorating health and his Alzheimer's 
disease.  Clinical records from the nursing home show that 
his primary problems (in addition to the mental difficulties 
with the Alzheimer's) involved spinal stenosis and arthritis.  
One notation in early 1993 was that he had problems balancing 
with his rigid spine and other joint degeneration in multiple 
joints, and tended to fall forward due to his weakness in the 
lower extremities and spasms.   

A VA examiner in 1995 noted that the veteran was virtually 
immobilized by his spinal condition and lack of joint 
movements.  In the nursing home, the veteran had to lie flat 
on his back all day long until the nurses lifted him bodily 
into a wheelchair.  This was not the usual wheelchair, but a 
reclining wheelchair (i.e., a slightly tilted bed with 
wheels).  He would then go to the dining room where his wife 
would feed him because he could not feed himself.  He "could 
make no purposeful movements himself whatsoever and cannot 
pick up a glass of water or reach for anything.  His only 
activity is the slight shaking of one or the other of his 
limbs and repeated smiling, grinning and attempting to talk".  

The examiner stated that "after his meal, he is lifted back 
out of the reclining wheelchair into bed again.  The pillow 
is propped underneath his head since he cannot lie his head 
back flat against the bed...his wife states that she has 
never seen him lying on his side or on his stomach".  

The objective examination showed that the veteran had a 
flexion contracture of his neck so that he could not lie if 
flat on his back, and had to have a pillow under him to keep 
him comfortable and from falling.  

The cervical spine was ankylosed at approximately 30 degrees 
of flexion which, in this case, stated the physician, was 
functional only in that he could look forward from that 
position.  

The examiner was unable to obtain any significant range of 
motion as to either additional bending or straightening on 
either side.  That was, in essence, a fixed position of 30 
degrees forward flexion.  The thoracic spine was flat but did 
not move to any degree whatsoever when they tried to sit him 
up to examine the back.  The only motion that the examiner 
could determine was at the hip joints which permitted them to 
lever the veteran's body up approximately 20 degrees so that 
the examiner could just glance down his back.

There was no observable or measurable movement of the lumbar 
or thoracic spine and whatever movement took place was only 
at the hips but not the spine.  There was "absolutely no 
active or even passive range of motion of any segment of the 
spine.  There is limited motion of the hips and he was 
obviously spastic in terms of having chronic reactions to 
trying to flex or bend his knees or his hips of any 
significant motion of his elbows or shoulders.  This can best 
be described as overall generalized body rigidity with no 
significant active or passive motions taking place."

Dr. McC provided a additional medical statement as attending 
physician in April 1996 relating to his care of the veteran 
since July 1991 for progressive mental and physical 
deterioration.  

In addition to the primary diagnosis of Alzheimer's, the 
other two prevailing diagnoses responsible for the care were 
ankylosis of the spine and cervical spondylosis.  He was 
wheelchair bound at best and never able to leave the nursing 
home premises.

The veteran's death certificate, signed by Dr. McC, reflects 
that he died on November [redacted], 1996; the immediate cause 
of death was shown as Alzheimer's disease of 6 years duration.  
The certificate noted that "other significant conditions 
contributing to death but not resulting in the underlying 
cause of death" were cervical, thoracic and lumbar 
spondylosis.

Analysis

Initially, the Board notes that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the appellant 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

It is parenthetically noteworthy that although the appellant 
is not medically trained and is thus not able to provide a 
credible opinion as to the relationship between the veteran's 
service-connected disabilities and his death, she is, 
nonetheless, well suited for providing an assessment of her 
observations as to his terminal period of time and the 
restrictions they placed on him by his disabilities.  

The appellant was in a unique circumstance to be aware of 
these problems as she often was required to feed him, etc.  
Her observations are found to be entirely credible, both on 
their own merit, and given the fact that they are entirely 
consistent with everything else of record, including the 
universal observations of both private and VA physicians.

The considerable evidence of record in the aggregate, 
including from recent VA examinations, from Dr. McC who had 
treated the veteran for years prior to his death, and from 
the nursing home where he had resided for some time, clearly 
and unequivocally supports that the veteran was virtually 
able to do nothing for himself.  Contributing to his poor 
physical status, as noted by the competent medical 
professionals of record were his mental deterioration due to 
Alzheimer's disease, and almost total lack of physical 
movement was due to service-connected disabilities.  His 
cervical ankylosis forced his head down and, as his wife has 
described, his chin near to or on his chest, making feeding 
difficult.  He was unable to move any segment of his spine 
(cervical, thoracic and lumbar) and his other service-
connected joint problems rendered immobile what remaining 
function he might have had.  In essence, these disabilities 
from the standpoint of overall impairment on his physical 
health had clearly taken a significant toll on him when last 
examined by all cited sources.

The issue thus remains as to what impact the service-
connected disabilities, particularly the lumbar, thoracic and 
cervical spondylosis with ankylosis, and hypertrophic 
arthritis of the hands and shoulders, had on his overall 
health and ultimately the veteran's death.  

In this regard, the Board has reviewed the clinical evidence 
and finds that the notation made by Dr. McC on the death 
certificate is quite consistent with and in keeping with the 
clinical findings on various collateral documents, namely 
that the service-connected disabilities had a profound impact 
on his ultimate death.  Dr. McC annotated on the death 
certificate that in addition to the Alzheimer's which was the 
immediate cause of death, "other significant conditions 
contributing to death but not resulting in the underlying 
cause of death" were cervical, thoracic and lumbar 
spondylosis. 

Pursuant to Colvin and other Court holdings, the Board is 
precluded from reaching a conclusion to the contrary absent 
any persuasive bases for doing so.  Moreover, this notation 
is entirely consistent with the remainder of the record and 
the Board finds that it is entirely credible.

No further evidence is necessary, and the appellant is not 
obligated to search, as suggested by the RO, for further 
evidence in her case.  There is a sound and perfectly valid 
basis for an equitable disposition of the issue already at 
hand.

Since evidence and medical opinion is substantial and 
credible, and since this shows that service-connected 
disabilities clearly and inexorably had a significant 
contributing impact on the veteran's death, the finds that 
the evidentiary record supports a grant of entitlement to 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107; 38 C.F.R. § 3.312.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

